DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an angle formed between the extension/contraction direction of the root joint and the second axis is less than θ/2” as on claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line(s):
9 “the inside and the outside”.  However, there is insufficient antecedent basis for “the inside and the outside” since no “inside” or “outside” of the working chamber has been previously introduced on the claim. 
15-16 “a linear-motion joint…and is a linear-motion joint”.  However, it is unclear if there is an additional linear-motion joint or if the linear-motion joint of line 16 the same as the linear-motion joint of line 15.  Further clarification is needed.
16-17 “the length for causing the entire link unit to be positioned inside the working chamber and the length for causing the entire link unit to be positioned outside the working chamber”.  First, there is insufficient antecedent basis for “the length” for causing the entire link unit to be positioned inside the working chamber and “the length” for causing the entire link unit to be positioned outside the working chamber, since no “length” has been previously set forth.  Additionally, it is unclear where exactly this length is taken from.  Is it a length of the linear-motion joint?  A length of the entire link unit? What element pertains to these “length(s)”?  Further clarification is needed.
Claim 4 recites on line 2, “the second axis…so as to advance downward as it approaches the rotation axis”.  First, there is insufficient antecedent basis for “the second axis” since no second axis has been previously introduced in the claims.  Second, it is unclear where exactly this “second axis” is being disposed at? And in relation to what is this axis “advancing downward”?  Further it is unclear how an axis “advances” downward as it approaches the rotation axis?  Is the axis extending rather than advancing?  What moves the second axis such that it “advance downward as it approaches the rotation axis?  Further clarification is needed.
Claim 5 recites on line 2, that “the extension/contraction direction of the root joint is a direction parallel to the second axis”.  However, since “the second axis” has not been previously set forth, the metes and bounds of where exactly this “second axis” extends towards are unclear.  Where exactly this second axis extends to?  In what direction?  Which direction is “parallel to the second axis”?  The direction of the second axis, needs to be clarified and set forth.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimura US 2019/0168380.
In regards to claim 1, Morimura discloses a machine tool (10) comprising: a headstock (32) that is arranged in a working chamber (refer to the working area 12) and holds a workpiece (110) so as to be rotatable around a workpiece rotation axis (Rw) parallel to a horizontal direction (see Figure 1); a tool post (16) that is arranged in the working chamber (12) in such a way as to be movable in a first axial direction parallel to the workpiece rotation axis and in a second axial direction orthogonal to the first axis (see Figures 4 and 6), and holds a tool (100): a robot (20) that is arranged in the working chamber (12); a cover (refer to cover where door 52 is directly disposed on as on Figure 5) that surrounds the working chamber (12); an opening of the cover for communicating the inside and the outside of the working chamber (as on Figure 1); and a door (52) that opens and closes the opening, wherein the robot (20) includes a root joint (22) fixed (to a wall) in the working chamber (12), and a link unit (26a-d) positioned on a distal end side of the root joint (see Figures 12 and 13) and having multiple links (each of 26a-d) that are articulated with each other, and the root joint (22) is a linear-motion joint (66) that is extendable in a direction orthogonal to the workpiece rotation axis (see Figure 12), and is a linear-motion joint that is extendable between the length for causing the entire link unit to be positioned inside the working chamber (when a workpiece needs to be changed or removed) and the length for causing the entire link unit to be positioned outside the working chamber (when the robot is to be tucked away when not in use as on Figure 1).
In regards to claim 2, Morimura discloses the machine tool according to claim 1, Morimura also discloses that each of the multiple links (26a-26d) is rotatable around an axis (Ra-c) parallel to an extension/contraction direction of the root joint (see Figure 12).
In regards to claim 3, Morimura discloses the machine tool according to claim 2, Morimura also discloses that the link unit (26a-d) includes a first link (26a) connected to the root joint (22), a second link (26b) connected to the first link (26a) via a second joint (24a), a third link (26c) connected to the second link (26b) via a third joint (24b), and an end effector (40) connected to the third link (26c) via a fourth joint (24c and link 26d), wherein each of the second joint, the third joint, and the fourth joint is a rotary joint that rotates around an axis parallel to the extension/contraction direction of the root joint (see Figures 10-12).
In regards to claim 4, Morimura discloses the machine tool according to claim 1, Morimura also discloses that the second axis is inclined at an angle θ with respect to a horizontal plane, so as to advance downward as it approaches the rotation axis (in the same was as presented by Applicant), and an angle formed between the extension/contraction direction of the root joint and the second axis is less than θ/2 (in the same way as presented by Applicant).
In regards to claim 6, Morimura discloses the machine tool according to claim 1, Morimura also discloses that the machine tool is a horizontal lathe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimura US 2019/0168380 as applied to claim 4 above, in view of Bailey et al. US 4,869,813 (hereafter—Bailey--).
In regards to claim 5, Morimura discloses the machine tool according to claim 4, Morimura also discloses the extension/contraction direction of the root joint is movable along a direction along an axis.
However, Morimura fails to disclose that the direction which root joint is movable along is a direction parallel to the second axis.
Neverthless, Bailey teaches that it is known in the art of machining and machine shops to have a robot having at least two axis movement (along axis 122 and axis along 116) in order to provide additional movement axis to increase through-put capacity of machine shops and reduce labor requirements.  
Accordingly, it would have been obvious to a person having ordinary skill in the art of machining, to modify Morimura’s robot such that the root joint it further includes an additional two axis movement as taught by Bailey, such that it is also movable parallel to the second axis (of Morimura), to increase through-put capacity of machine shops and reduce labor requirements.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimura US 2019/0168380 as applied to claim 1 above, in view of Nakamura et al. US 7,503,244 (hereafter—Nakamura--).
In regards to claim 7, Morimura discloses the machine tool according to claim 1, Morimura also discloses that the machine tool is a horizontal lathe or the like.
However, Morimura fails to explicitly disclose that the machine tool is a cylindrical grinding machine.
Nevertheless, Nakamura teaches that it is well known in the machining tool environment to have a machining tool be a grinding machine (cylindrical grinding machine 100) or a lathe.
A person having ordinary skill in the art would have recognized that machine tools can be lathes or grinding machines, which are two known exchangeable machining tool that will depend on the type of machining being performed.
 Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Morimura’s machine tool to be a cylindrical grinding machine as taught by Nakamura depending on the type of machining operation being performed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyamoto et al. US 8,534,169 teaches that horizontal lathes and cylindrical grinding machines are well known in the art to be exchangeable machining devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722